UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2236



MONLOGNI CLEMENT MITOKPE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-221-902)


Submitted:   July 18, 2007                 Decided:   August 2, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena I. Karpinski, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Stacey I. Young, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monlogni Clement Mitokpe, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen. We have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion in denying the motion to reopen on the ground that

it was untimely filed.    See 8 U.S.C.A. § 1229a(c)(7)(C) (West 2005

& Supp. 2007) (establishing a ninety-day time limitation for filing

a motion to reopen); 8 C.F.R. § 1003.2(c)(2) (2007) (same); INS v.

Doherty, 502 U.S. 314, 323-24 (1992) (setting forth standard of

review).

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 2 -